DETAILED ACTION
1. 	This Office Action is in response to the Appeal Brief filed on 7/22/2021.

Allowable Subject Matter
2. 	Claims 1, 3, 5-9, 11-15 and 17 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Mimoun (US Patent 7,528,268 B2).
          
 Summary of Claim 1: 
A method of use of a compound of formula (I) as a perfuming ingredient to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article, which method of use comprises adding to said composition or article an effective amount of at least one compound of the perfuming ingredient, wherein formula (I) is:



    PNG
    media_image1.png
    291
    456
    media_image1.png
    Greyscale

In the form of a composition of matter comprising the following stereoisomers in the following weight%:
(1RS, 4E,8E,12 RS)-13-oxabicyclo[10.1.0]trideca-4,8-diene, also referred to as isomer (A), being comprised between 0% and 5%;
(1RS,4E,8E,12SR)-13-oxabicyclo[10.1.0]trideca-4,8-diene, also referred to as isomer (B), being comprised between 5% and 30%; and
(1RS,4E,8Z,12RS)-13-oxabicyclo[10.1.0]trideca-4,8-diene, also referred to as isomer (C), being comprised between 65 and 95%; and



Mimoun teaches the synthesis of “CDDO” (epoxycyclododecadiene) which is represented by the following structure (Example 5, col. 10):

    PNG
    media_image2.png
    168
    157
    media_image2.png
    Greyscale

wherein the CDDO are end products used in perfumes (col. 4 line 67). 
Mimoun does not teach or fairly suggest the claimed method, wherein the method comprises, in particular the claimed amount of the stereoisomers. Mimoun is further silent regarding the compound (I) being added as a perfuming ingredient in an amount effective to impart odor notes of woody, cedar/ambery character and also optionally a thuionic aromatic character. Applicant demonstrated that the composition of matter with the claimed stereoisomers results in this special odor.  
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763